DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
R1 “radius”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, and 16 are objected to because of the following informalities:
Claim 6 Line 2; Claim 16 Line 2: The recitation “extends” appears to be a typo and should be amended to --extend--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 4-5: The recitation “the hub extends outwardly of the hub” is indefinite. It is unclear how the hub extends outwardly of itself. Further, it is unclear if this is a typo since Claim 12 Lines 4-5 uses slightly different language to recite a similar feature (the hub extends outwardly on the gear), or if the hub should be extending outward from a specific portion of the hub (e.g. an axial or circumferential surface). For the purpose of this Office Action the recitation is being interpreted as “the hub extends outwardly in a direction of a central axis of the gear”.
Claims 2-11 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 11-14, 16, and 20 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramussen et al. (US 616,559).
Regarding Claim 1, Ramussen discloses a gear unit (A), comprising: 
A gear (see Examiner’s annotated version of Ramussen’s Fig. 1, hereinafter “Figure A”) having a gear face (see Figure A) and a plurality of gear teeth (m) extending outwardly from the gear face (see Figure A, showing the gear teeth as extending both radially and axially outward). 
A hub (see Figure A) integrally formed with the gear and arranged coaxially to the gear (see Figure A), the hub extends outwardly of the hub in a direction of a central axis of the gear (see Figure A, showing that the hub extending axially downward as the figure is oriented). 
An undercut (see Figure A) defined at an interface of the gear and the hub (see Figure A, showing that the undercut is between the gear and the hub) and including a curved portion (see Figure A) arranged proximate to an inner end of the gear (see Figure A, showing that the curved portion is towards an inner circumferential end of the gear), wherein the undercut reduces a stress concentration at the interface of the gear and the hub (see Figure A, showing that the undercut on both sides have a curved transition from the straight portions, which would reduce the stress concentration at the interface when compared to a sharp corner with no curved transition).

    PNG
    media_image1.png
    925
    1092
    media_image1.png
    Greyscale

Regarding Claim 2, Ramussen further discloses the gear unit of claim 1, wherein the undercut further includes a straight portion (see Figure A) extending from the curved portion to an end of the hub (see Figure A).
Regarding Claim 3, Ramussen further discloses the gear unit of claim 2, wherein the straight portion tapers outwardly from the curved portion to the end of the hub (see Figure A, showing an axially outward taper).
Regarding Claim 4, Ramussen further discloses the gear unit of claim 3, wherein the straight portion extends tangentially to the curved portion (see Figure A, showing that that straight portion smoothly comes off of the curved portion, and accordingly is tangential to the end of the curved portion).
Regarding Claim 6, Ramussen further discloses the gear unit of claim 1, wherein the gear is a bevel gear (see Figure A) and the plurality of gear teeth extends obliquely relative to the central axis of the gear (see Figure A, showing that the gear teeth extend neither parallel nor perpendicular to the central axis of the gear, and accordingly extend obliquely).
Regarding Claim 11, Ramussen further discloses the gear unit of claim 1, wherein each of the plurality of gear teeth is a straight cut bevel gear tooth (see Figure A, showing straight cut bevel gear teeth).
Regarding Claim 12, Ramussen discloses a gear unit (A), comprising: 
A gear (see Figure A) having a gear face (see Figure A) and a plurality of gear teeth (m) extending outwardly from the gear face (see Figure A, showing the gear teeth as extending both radially and axially outward).
A hub (see Figure A) integrally formed with the gear and arranged coaxially to the gear (see Figure A), the hub extends outwardly on the gear in a direction of a central axis of the gear (see Figure A, showing that a portion of the hub extends along the gear axially in a downward “outwardly” direction).
An undercut (see Figure A) defined at an interface of the gear and the hub (see Figure A) and including a curved portion (see Figure A) arranged disposed proximate to an inner end of the gear (see Figure A), and a straight portion (see Figure A) extending from the curved portion to an end of the hub (see Figure A), wherein the undercut reduces a stress concentration at the interface of the gear and the hub (see Figure A, showing that the undercut on both sides has a curved transition from the straight portions, which would reduce the stress concentration at the interface when compared to a sharp corner with no curved transition).
Regarding Claim 13, Ramussen further discloses the gear unit of claim 12, wherein the straight portion tapers outwardly from the curved portion to the end of the hub (see Figure A, showing an axially outward taper).
Regarding Claim 14, Ramussen further discloses the gear unit of claim 12, wherein the straight portion extends tangentially to the curved portion (see Figure A, showing that that straight portion smoothly comes off of the curved portion, and accordingly is tangential to the end of the curved portion).
Regarding Claim 16, Ramussen further discloses the gear unit of claim 12, wherein the gear is a bevel gear and the plurality of gear teeth extends obliquely relative to the central axis of the gear (see Figure A, showing that the gear teeth extend neither parallel nor perpendicular to the central axis of the gear, and accordingly extend obliquely).
Regarding Claim 20, Ramussen further discloses the gear unit of claim 12, wherein each of the plurality of gear teeth is a straight cut bevel gear tooth (see Figure A, showing straight cut bevel gear teeth).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramussen et al. (US 616,559) in view of Lonsberry et al. (US 10,577,069).
Regarding Claim 7, Ramussen further discloses the gear unit of claim 1, wherein the hub includes an inner surface defining an elongated bore (see Figure A), but not that the bore tapers inwardly from a free end of the hub towards the gear. 
However, Lonsberry teaches in a similar gear unit (see Examiner’s annotated version of Lonsberry’s Fig. 2C, hereinafter “Figure B”) wherein a hub includes an inner surface defining an elongated bore (see Figure B), wherein the inner surface tapers inwardly from a free end of the hub towards the gear (see Figure B, showing a radially inward taper as the hub extends axially towards the gear from the free end).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a taper at the free end of the Hub would provide numerous benefits. For example, by replacing an otherwise sharp corner with a taper would lower the chances of the hub injuring someone assembling the gear unit onto a shaft, and would also reduce the chances of the hub scratching or damaging the shaft. Further, the taper would allow for easier installation of the gear unit onto a shaft since the taper can guide the free end of the gear unit onto the free end of the shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear unit disclosed in Ramussen with a tapered free end of the hub as taught in Lonsberry to remove the sharp edge at the end of hub to prevent scratching or damage to the shaft, and to provide a guide to make assembly of the gear unit onto the shaft easier.

    PNG
    media_image2.png
    342
    655
    media_image2.png
    Greyscale

Regarding Claim 10, Ramussen does not disclose that the hub has an annular lip for the gear unit of claim 1. However, Lonsberry teaches in a similar gear unit (see Figure B), providing an annular lip (see Figure B) arranged at the interface of the hub and the gear and extending radially inwardly towards the central axis (see Figure B).
One having ordinary skill in the art would have readily appreciated that providing a lip radially inward from the interface of the hub and the gear would provide increased resistance to bending at the location the gear attaches to the hub. Due to the increased resistance to bending, would increase the fatigue life of the gear.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear unit disclosed in Ramussen with an annular lip in the hub near the interface between the hub and the gear as taught in Lonsberry, to provide increased resistance to bending stress, thereby increasing the useful life of the gear unit.
Regarding Claim 17, Ramussen further discloses the gear unit of claim 12, wherein the hub includes an inner surface defining an elongated bore (see Figure A), but not that the bore tapers inwardly from a free end of the hub towards the gear. 
However, Lonsberry teaches in a similar gear unit (see Figure B) wherein a hub includes an inner surface defining an elongated bore (see Figure B), wherein the inner surface tapers inwardly from a free end of the hub towards the gear (see Figure B, showing a radially inward taper as the hub extends axially towards the gear).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a taper at the free end of the Hub would provide numerous benefits. For example, by replacing an otherwise sharp corner with a taper would lower the chances of the hub injuring someone assembling the gear unit onto a shaft, and would also reduce the chances of the hub scratching or damaging the shaft. Further, the taper would allow for easier installation of the gear unit onto a shaft since the taper can guide the free end of the gear unit onto the free end of the shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear unit disclosed in Ramussen with a tapered free end of the hub as taught in Lonsberry to remove the sharp edge at the end of hub to prevent scratching or damage to the shaft, and to provide a guide to make assembly of the gear unit onto the shaft easier.
Regarding Claim 19, Ramussen does not disclose that the hub has an annular lip for the gear unit of claim 12. However, Lonsberry teaches in a similar gear unit (see Figure B), providing an annular lip (see Figure B) arranged at the interface of the hub and the gear and extending radially inwardly towards the central axis (see Figure B).
One having ordinary skill in the art would have readily appreciated that providing a lip radially inward from the interface of the hub and the gear would provide increased resistance to bending at the location the gear attaches to the hub. Due to the increased resistance to bending, would increase the fatigue life of the gear.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear unit disclosed in Ramussen with an annular lip in the hub near the interface between the hub and the gear as taught in Lonsberry, to provide increased resistance to bending stress, thereby increasing the useful life of the gear unit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramussen et al. (US 616,559) in view of Park et al. (KR 101795401-B1).
	Regarding Claim 8, Ramussen does not disclose what material the gear unit of claim 1 is made of. However, Park teaches making gears from “nickel-chromium-molybdenum alloy steel” to provide excellent fatigue characteristics and impact characteristics, and is useful in gears subjected to a large load (see Page 2 Paragraph 3 of the Translation).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the type of material used to make a gear is a matter of design choice based on the intended operating conditions of the gear as well as the environment the gear is to be operated in. If it was desired to use the gear in an application subjected to heavy loads, an alloy steel such as nickel-chromium-molybdenum would be particularly useful to prevent premature wear of the gear unit.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear unit disclosed in Ramussen using a steel alloy as taught in Park to ensure the desired material properties of the material match the operating condition of the gear as a matter of design choice. See also MPEP 2143 (I)(E).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramussen et al. (US 616,559) in view of Park et al. (KR 101795401-B1) as evidenced by “Aircraft Materials.”
Regarding Claim 9, Ramussen does not disclose that the gear unit of claim 1 being made of E9310 steel as per AMS 6265.
However, Park teaches gears made of a “nickel-chromium-molybdenum alloy steel” to provide excellent fatigue characteristics and impact characteristics, and is useful in gears subjected to a large load (see Page 2 Paragraph 3 of the Translation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the type of material used to make a gear is a matter of design choice based on the intended operating conditions of the gear as well as the environment the gear is to be operated in. If it was desired to use the gear in an application subjected to heavy loads, an alloy steel such as nickel-chromium-molybdenum would be particularly useful to prevent premature wear of the gear unit. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear unit disclosed in Ramussen using a steel alloy as taught in Park to ensure the desired material properties of the material match the operating condition of the gear as a matter of design choice.
Further, while the Combination does not explicitly disclose the type of nickel-chromium-molybdenum alloy steel, E9310 steel per AMS 6265 is a type of nickel-chromium-molybdenum alloy steel (see “Aircraft Materials” as evidence for the material properties of E9310 AMS 6265) that has high force strength and toughness, that is aircraft engine gears and pinions.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear unit suggested by the Combination using E9310 as per AMS 6265 to ensure the desired material properties of the material match the operating condition of the gear as a matter of design choice. See also MPEP 2143 (I)(E).
Regarding Claim 18, Ramussen does not disclose that the gear unit of claim 12 being made of E9310 steel as per AMS 6265.
However, Park teaches gears made of a “nickel-chromium-molybdenum alloy steel” to provide excellent fatigue characteristics and impact characteristics, and is useful in gears subjected to a large load (see Page 2 Paragraph 3 of the Translation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the type of material used to make a gear is a matter of design choice based on the intended operating conditions of the gear as well as the environment the gear is to be operated in. If it was desired to use the gear in an application subjected to heavy loads, an alloy steel such as nickel-chromium-molybdenum would be particularly useful to prevent premature wear of the gear unit. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear unit disclosed in Ramussen using a steel alloy as taught in Park to ensure the desired material properties of the material match the operating condition of the gear as a matter of design choice.
Further, while the Combination does not explicitly disclose the type of nickel-chromium-molybdenum alloy steel, E9310 steel per AMS 6265 is a type of nickel-chromium-molybdenum alloy steel (see “Aircraft Materials” as evidence for the material properties of E9310 AMS 6265) that has high force strength and toughness, that is aircraft engine gears and pinions.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear unit suggested by the Combination using E9310 as per AMS 6265 to ensure the desired material properties of the material match the operating condition of the gear as a matter of design choice. See also MPEP 2143 (I)(E).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658